
	
		II
		111th CONGRESS
		2d Session
		S. 3521
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2010
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the reestablishment of a
		  domestic rare earths materials production and supply industry in the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rare Earths Supply Technology and
			 Resources Transformation Act of 2010 or the
			 RESTART
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Significant quantities of rare earths are
			 used in the production of clean energy technologies, including advanced
			 automotive propulsion batteries, electric motors, high-efficiency light bulbs,
			 solar panels, and wind turbines. These technologies are used to advance the
			 United States energy policy of reducing dependence on foreign oil and
			 decreasing greenhouse gas emissions through expansion of cleaner sources of
			 energy.
			(2)Many modern defense technologies such as
			 radar and sonar systems, precision-guided weapons, cruise missiles, and lasers
			 cannot be built, as designed and specified, without the use of rare earths and
			 materials produced from them.
			(3)Rare earths also provide core functionality
			 to a variety of high technology applications in computing, pollution abatement,
			 power generation, water treatment, oil refining, metal alloying,
			 communications, health care, agriculture, and other sectors.
			(4)Though at least 15 percent of the world’s
			 rare earth reserves are located within the United States, the country now
			 depends upon imports for nearly 100 percent of its rare earth needs because
			 there are virtually no active rare earth producers in the United States. More
			 than 97 percent of all rare earths for world consumption are produced in
			 China.
			(5)The ability—and willingness—of China to
			 export rare earths is eroding due to its growing domestic demand, its
			 enforcement of environmental law on current producers, and its mandate to
			 consolidate the industry by decreasing its number of mining permits. The
			 Chinese Ministry of Industry and Information Technology draft rare earths plan
			 for 2009 to 2015 proposes an immediate ban on the export of dysprosium,
			 terbium, thulium, lutetium, and yttrium, the so-called heavy
			 rare earths, and a restriction on the exports of all other, light, rare earth
			 metals to a level well below that sufficient to satisfy the demand of Japan in
			 2008 alone for such metals.
			(6)Furthermore, the United States has limited
			 rare earth production, remains entirely dependent on overseas refineries for
			 further elemental and alloy processing, and does not currently maintain a
			 strategic reserve of rare earth compounds, metals, or
			 alloys.
			(7)Rare earths should qualify as materials
			 either strategic or critical to national security. The United States Government
			 should facilitate the domestic reintroduction of a globally competitive rare
			 earth industry that is self-sufficient in the United States domestic market
			 with multiple sources of mining, processing, alloying, and
			 manufacturing.
			(8)This self-sufficiency requires an
			 uninterrupted supply of strategic materials critical to national security and
			 innovative commercial product development, including rare earths, to support
			 the clean energy and defense supply chains.
			(9)The United States currently cannot reclaim
			 valuable rare earths and permanent magnets from scrapped military or consumer
			 products, industrial materials or equipment, which allows entities in other
			 countries to identify and recover such materials for resale to United States
			 manufacturers at considerable cost.
			(10)There is an urgent need to identify the
			 current global market situation regarding rare earths, the strategic value
			 placed on them by foreign nations including China, and the supply-chain
			 vulnerabilities related to rare earths and products containing rare
			 earths.
			3.Actions to promote rare earth
			 development
			(a)PolicyIt is the policy of the United States that
			 each Federal agency shall take appropriate actions, to the extent consistent
			 with applicable law, to expedite permitting and projects that will increase
			 exploration for, and development of, domestic rare earths.
			(b)Rare Earth Policy Task Force
				(1)EstablishmentThere is established within the Department
			 of the Interior a task force to be known as the Rare Earth Policy Task
			 Force (referred to in this section as the Task Force),
			 which shall report to the President through the Secretary of the
			 Interior.
				(2)CompositionThe Task Force shall be composed of the
			 following:
					(A)The Secretary of the Interior (or a
			 designee), who shall serve as chair of the Task Force.
					(B)The Secretary of Energy (or a
			 designee).
					(C)The Secretary of Agriculture (or a
			 designee).
					(D)The Secretary of Defense (or a
			 designee).
					(E)The Secretary of Commerce (or a
			 designee).
					(F)The Secretary of State (or a
			 designee).
					(G)The Director of the Office of Management
			 and Budget (or a designee).
					(H)The Chairman of the Council on
			 Environmental Quality (or a designee).
					(I)Such other members as the Secretary of the
			 Interior considers appropriate.
					(c)DutiesThe Task Force shall—
				(1)monitor and assist Federal agencies in
			 expediting the review and approval of permits or other actions, as necessary,
			 to accelerate the completion of projects that will increase investment in,
			 exploration for, and development of domestic rare earths pursuant to the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the
			 Act of June 4, 1897 (commonly known as the Organic Act of 1897 
			 (16 U.S.C. 473–482, 551), the National Forest Management Act of 1976 (16 U.S.C.
			 1600 et seq.), and any other applicable statutory authorities related to
			 domestic mining operations;
				(2)assist Federal agencies in reviewing laws
			 (including regulations) and policies that discourage investment in, exploration
			 for, and development of domestic rare earths pursuant to Federal Land Policy
			 and Management Act of 1976, the Act of June 4, 1897, the National Forest
			 Management Act of 1976, and any other applicable statutory authorities related
			 to domestic mining operations; and
				(3)take such other actions to otherwise
			 increase investment in, exploration for, and development of domestic rare
			 earths as the Task Force considers appropriate.
				(d)Annual
			 reportsAt least once each
			 year, the Task Force shall submit to the President, the Committee on Natural
			 Resources of the Senate, the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on Natural Resources of the House of
			 Representatives a report setting forth the following:
				(1)A description of the results of the
			 coordinated and expedited review of permits or other actions to promote
			 investment in, exploration for, and development of domestic rare earths, and an
			 identification of the procedures and actions that have proven to be the most
			 useful and appropriate in coordinating and expediting the review of projects
			 that will increase investment in, exploration for, and development of domestic
			 rare earths.
				(2)An identification of the substantive and
			 procedural requirements of Federal, State, tribal, and local laws (including
			 regulations) and Executive orders that are inconsistent with, duplicative of,
			 or structured so as to restrict effective implementation of the projects
			 described in paragraph (1).
				(3)Such recommendations as the Task Force
			 considers appropriate to advance the policy set forth in subsection (a).
				(e)Judicial review
				(1)In generalNothing in this section shall be construed
			 to affect any judicial review of an agency action under any other provision of
			 law.
				(2)ConstructionThis section—
					(A)is intended to improve the internal
			 management of the Federal Government; and
					(B)does not create any right or benefit,
			 substantive or procedural, enforceable at law or equity by a party against the
			 United States (including an agency, instrumentality, officer, or employee of
			 the United States) or any other person.
					4.Assessment of rare earth supply chain
			 vulnerability
			(a)AssessmentNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of the Interior and the Secretary of
			 Energy shall jointly, in consultation with the Secretary of Defense, the
			 Secretary of Commerce, the Secretary of State, and the United States Trade
			 Representative—
				(1)undertake an assessment of the domestic
			 rare earth supply chain;
				(2)determine pursuant to such assessment which
			 rare earth elements are critical to clean energy technologies and the national
			 and economic security of the United States; and
				(3)submit to Congress a report setting forth
			 the results of such assessment and determination.
				(b)Establishment of stockpileNot later than one year after the date of
			 the enactment of this Act, the Secretary of the Interior and the Secretary of
			 Energy shall jointly, in consultation with the Secretary of Defense, the
			 Secretary of Commerce, the Secretary of State, and the United States Trade
			 Representative, submit to Congress a report setting forth the following:
				(1)An assessment whether or not the rare earth
			 materials determined to be critical to clean energy technologies and the
			 national and economic security of the United States pursuant to subsection
			 (a)(2) should be procured and placed in a stockpile.
				(2)An assessment whether or not adequate legal
			 authorities exist to procure and place in a stockpile the rare earth materials
			 so determined to be critical to clean energy technologies and the national and
			 economic security of the United States.
				(3)Recommendations on the criteria to be
			 utilized in determining the commencement and termination of the stockpiling of
			 such rare earth materials.
				(c)Stockpile definedIn this section, the term
			 stockpile means a strategic reserve of rare earth oxides, and
			 storable forms of rare earths and alloys for purposes of clean energy
			 technology and the national and economic security of the United States.
			5.Loan guarantees for the domestic rare earth
			 supply chain
			(a)Report to industryNot later than 90 days after the date of
			 the enactment of the Act, the Secretary of Energy shall issue a report to
			 industry describing available mechanisms for obtaining government loan
			 guarantees for purposes of reestablishing a domestic rare earth supply
			 chain.
			(b)Department of Energy supportNot later than 90 days after the date of
			 the enactment of the Act, the Secretary of Energy shall issue guidance for the
			 rare earth industry on obtaining loan guarantees under title XVII of the Energy
			 Policy Act of 2005 (Public Law 109–58; 22 U.S.C. 16511 et seq.) and the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–16) for purposes
			 of supporting the reestablishment of mining, separation, purification, metal
			 processing, refining, alloying, and manufacturing operations in the United
			 States relating to rare earths that will support the domestic clean energy
			 technology and defense supply chains.
			6.Defense-related production of rare
			 earths
			(a)Sense of CongressIt is the sense of Congress that—
				(1)the United States faces a shortage of key
			 rare earth materials that form the backbone of both the defense and energy
			 supply chains; and
				(2)the urgent need to reestablish a domestic
			 rare earth supply chain warrants a prioritization of projects under the Defense
			 Production Act of 1950 (50 U.S.C. App. 2061 et seq.) to support the
			 reestablishment of such a supply chain.
				(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report describing past, current, and future projects under the Defense
			 Production Act of 1950 to support the domestic rare earth supply chain. If no
			 such project is in process or planned as of the date of the report, the report
			 shall include a justification for the lack of projects to support a domestic
			 rare earth supply chain, particularly projects to establish or support domestic
			 manufacturing capability in critical segments of the rare earth market.
			7.Support for domestic rare earth supply
			 chainIt is the sense of
			 Congress that, in order to reestablish the security of rare earth supplies
			 within the United States, and associated technologies—
			(1)there is a pressing need to support
			 innovation, training, and workforce development in the domestic rare earth
			 supply chain;
			(2)the Department of Energy, the Department of
			 the Interior, the Department of Commerce, and the Department of Defense should
			 each, utilizing funds available to such department for basic research and
			 development, provide funds to academic institutions, Government laboratories,
			 corporate research and development, not-for-profit research and development,
			 and industry associations in support of innovation, training, and workforce
			 development in the domestic rare earth supply chain; and
			(3)in providing funds under paragraph (2), the
			 Department of Energy, the Department of the Interior, the Department of
			 Commerce, and the Department of Defense should give priority to academic
			 institutions, Government laboratories, corporations, not-for-profit entities,
			 and industry associations that will utilize domestically produced rare earths
			 and associated materials.
			8.Restrictions
			(a)Limitation on divestment of facilities
			 createdNo recipient of
			 appropriated funds for the purposes of supporting the reestablishment of a
			 domestic rare earth supply chain, may divest any resources or assets funded,
			 whether in whole or in part, by such appropriated funds to any foreign-owned or
			 controlled entity without the concurrence of the Secretary of Energy, the
			 Secretary of Defense, and the Secretary of Commerce.
			(b)Enhancing national securityAny recipient of appropriated funds
			 obtained in connection with the reestablishment of a domestic rare earth supply
			 chain shall be subject to the provisions of section 2538 of title 10, United
			 States Code, in the utilization of such funds, including with respect to any
			 rare earth-related material sold by such recipient in the commercial
			 marketplace.
			9.DefinitionsIn this Act:
			(1)AlloyThe terms alloy means a
			 partial or complete solid solution of one or more elements in a metallic
			 matrix.
			(2)AlloyingThe term alloying means the
			 melting of metal to create a metallic matrix.
			(3)Clean energy technologyThe term clean energy
			 technology means a technology related to the production, use,
			 transmission, storage, control, or conservation of energy that will—
				(A)reduce the need for additional energy
			 supplies by using existing energy supplies with greater efficiency or by
			 transmitting, distributing, or transporting energy with greater effectiveness
			 through the infrastructure of the United States;
				(B)diversify the sources of energy supply of
			 the United States to strengthen energy security and to increase supplies with a
			 favorable balance of environmental effects if the entire technology system is
			 considered; or
				(C)contribute to a stabilization of
			 atmospheric greenhouse gas concentrations through reduction, avoidance, or
			 sequestration of energy-related emissions.
				(4)ProcessThe term process, in the case
			 of a rare earth oxide, means the conversion of the oxide into usable rare earth
			 metals and specialty alloys and powders for domestic magnet and other
			 manufacturing.
			(5)Rare earthThe term rare earth—
				(A)means the chemical elements in the periodic
			 table from lanthanum (atomic number 57) up to and including lutetium (atomic
			 number 71); and
				(B)includes the chemical elements yttrium and
			 scandium.
				(6)RefineThe term refine, in the case
			 of a rare earth extracted from rock, means the separation and purification of
			 the rare earth to commercial grades of oxides or other salts such as oxalates
			 or chlorides.
			
